Citation Nr: 1750883	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-32 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from February 2006 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2013 rating decisions of the VA Regional Office (RO) in Atlanta, Georgia.  Due to the location of the Veteran's current residence, jurisdiction of this appeal is with the RO in Winston-Salem, North Carolina.

In March 2017, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.   

The Board observes that two other issues in addition to entitlement to a TDIU were certified on appeal.  However, in his June 2013 substantive appeal, the Veteran clearly indicated that he only wished to appeal entitlement to a TDIU.  The March 2017 hearing confirmed that the only issue presently before the Board is this issue.  Therefore, the Board concludes that only the issue of entitlement to a TDIU is currently before it.


FINDINGS OF FACT

1.  The Veteran is service connected for psychiatric, residuals of traumatic brain injury (chronic migraine headaches), left hip, left ankle, thoracic and lumbar spine, left knee, tinnitus, and bilateral hand disabilities.  His combined disability rating during this appeal is 90 percent.  

2.  The Veteran completed three years of college and has not worked since his discharge from service. 

3.  The Veteran's service-connected disabilities, particularly his psychiatric disability, preclude his substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

A. Applicable laws and regulations

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of meeting the percentage threshold for TDIU eligibility, disabilities of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; or disabilities affecting a single body system are considered as one disability.  38 C.F.R. § 4.16(a). 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2017) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has been granted for psychiatric, traumatic brain, left hip, left ankle, thoracic and lumbar spine, left knee, tinnitus, and bilateral hand disabilities.  His combined disability rating during this appeal is 90 percent.  He has met the schedular criteria for consideration under 38 C.F.R. § 4.16(a).  

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

B. TDIU

The Veteran is currently service connected for a chronic psychiatric disability variously assessed to include posttraumatic stress disorder (PTSD), depressive disorder, psychosis, not otherwise specified (NOS), and polysubstance abuse dependence, evaluated as 70 percent disabling.  An April 2013 fee-based PTSD examination shows that it was the examiner's opinion that the Veteran was unable to currently participate in either sedentary or physical activities of employment.  The Board finds that this opinion is the most probative evidence of record, as the examiner reviewed the claims file and based such opinion after examining the Veteran.  Based on the severity of the Veteran's service-connected psychiatric ability; his educational and employment background; and the opinion of the April 2013 examiner, TDIU is warranted.  This claim is thus granted in full.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


